Citation Nr: 1228487	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and anxiety disorder.

2.  Entitlement to service connection for residuals of nitrogen narcosis.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for degenerative arthritis of the hips.

5.  Entitlement to service connection for degenerative arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to November 1956.  While on active duty the appellant received training as a diver in 1956.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Louis, Missouri.  The case was certified to the Board by the Newark, New Jersey RO.   In April 2012, it was remanded to enable the Veteran to have a hearing before a Veterans Law Judge.  In May 2012 the Veteran withdrew his hearing request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

While this case initially contained separate claims of entitlement to service connection for PTSD, depression, and anxiety, it is noted that a request for service connection for one psychiatric disorder is a claim for service connection for any diagnosed psychiatric disorder.  Therefore, these three issues have been combined into one issue on the title page.   See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  

Review of the evidence in this case included medical records stored electronically in the Virtual VA system.

The issues of entitlement to service connection for a psychiatric disorder, residuals of nitrogen narcosis, arthritis of the hips and knees, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown to currently have peripheral neuropathy of the lower extremities.  


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not incurred in-service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in May 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This case was most recently readjudicated in November 2011.

With regard to the claim which is decided herein, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was not afforded a VA examination with respect to his claim of entitlement to service connection for peripheral neuropathy of the lower extremities.  VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA is not required to provide an examination with respect to this issue because the record does not contain any competent evidence that the Veteran has had lower extremity peripheral neuropathy at any time since he filed his claim. 

Service connection

The Veteran claims that he developed peripheral neuropathy of his lower extremities due to military service.  No specific contentions have been advanced regarding this claim. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including organic disorders of the nervous system, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records do not show a diagnosis of, or treatment for, peripheral neuropathy.

The Veteran's VA treatment records do not show a diagnosis of peripheral neuropathy since his claim was presented.  Similarly, the Veteran has not submitted any private medical records indicating that he has had peripheral neuropathy since his claim was presented.  At a December 2007 physical examination the appellant denied having any neurological deficit.  Simply put, there is no objective evidence that peripheral neuropathy has caused any disability since the claim was presented.  While the Veteran is capable of reporting observable symptoms, he lacks the specialized expertise that is necessary in order to diagnose peripheral neuropathy.  Since peripheral neuropathy is not shown to currently exist, or to be related to service, service connection is denied.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the lower extremities. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for peripheral neuropathy is denied.


REMAND

The Veteran contends that he was treated for nitrogen narcosis and psychiatric problems at Dahlgren Naval Hospital in October or November 1955 following a purported diving accident.  No record of such treatment is contained within the Veteran's service treatment records, however, it does not appear that any effort was made to contact Dahlgren Naval Hospital to determine if there are any records pertaining to the Veteran which are stored there.  Moreover, it does not appear that any effort has been undertaken to secure the appellant's personal dive record, or that any effort has been undertaken to secure records documenting the alleged diving mishap or hyperbaric treatment.  Such accidents today would most likely be documented in accordance with OPNAVINST 5100.19 Series Appendix A-6.  While it is doubtful that this precise OPNAVINST was in effect in 1955, records development to secure any records that may have been prepared under the 1955 predecessor of OPNAVINST 5100.19 Series Appendix A-6 must be carried out.

Furthermore, with respect to his claim for service connection for nitrogen narcosis, although not documented in his service treatment records the Veteran is competent to state that he was diagnosed with, and treated for, nitrogen narcosis in service.  While no residuals of this disorder are apparent from the Veteran's current treatment records, he has not been afforded a VA examination to determine if there are any such residuals.

With respect to his claim of entitlement to service connection for arthritis of the knees and hips, VA medical records indicate that the Veteran received private treatment for this condition.  He also may have received medical treatment at a VA facility in Florida in addition to the medical center in New Jersey for his knees.  Efforts to obtain these records should be made.  Furthermore, the Veteran stated in correspondence that he was told by his doctor that his arthritis of the knees and hips could have been caused by his work in service as a diver.  This evidence of a possible nexus between the Veteran's current arthritis and his service is sufficient to satisfy the low threshold for the provision of a VA examination.  McClendon v. Nicholson, 20 Vet. App. 79, 86 

Finally, with regard to the Veteran's claim of entitlement to service connection for a psychiatric disorder, while the appellant's claim that he became tangled in hoses underwater during a dive and had to be rescued could not be verified by VA, independent verification of such incident is only required for his claim to the extent that he seeks service connection for PTSD.  As stated in the introduction, the Veteran's claim also includes service connection for any diagnosed psychiatric disorder.  While there is no record that the Veteran is diagnosed with any type of psychiatric problem, the appellant contends that he has experienced anxiety and depression ever since the incident in service.  He is competent to report his symptoms and to assert that they have persisted since.  Therefore, he should be afforded a VA examination to determine whether he currently has any psychiatric disorder and, if so, whether it is at least as likely as not related to his military service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Department of the Navy, and request that they provide any and all records which would document the alleged 1955 diving accident.  In particular the Board is interested in securing the appellant's personal dive record, and any records documenting the alleged diving mishap or in-service hyperbaric treatment following a diving accident.  The Board observes that such accidents today would be reported in accordance with OPNAVINST 5100.19 Series Appendix A-6.  While it is doubtful that this precise instruction was in effect in 1955, records development to secure any records that may have been prepared under the 1955 predecessor of OPNAVINST 5100.19 Series Appendix A-6 must be carried out.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The RO should contact the Veteran and request that he identify all treatment that he received for his arthritis of the knees and hips, including any private treatment received and any treatment at VA Medical Centers other than the one in New Jersey.  He should be requested to provide a release enabling VA to attempt to obtain his medical records from any identified private provider.   All identified treatment records should be obtained.  VA treatment records should also be obtained.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  VA should determine whether the Naval Hospital at Dahlgren, Virginia still exists.  If so, that hospital as well as the National Personnel Records Center must be contacted in an attempt to secure records pertaining to the alleged diving accident in October or November 1955.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Thereafter, the Veteran should be afforded an appropriate examination to determine whether he currently has any residuals of nitrogen narcosis which he claims to have experienced in service.  The examiner must be provided access to the claims folder, a copy of this remand and Virtual VA.  If symptoms are identified which could be consistent with residuals of nitrogen narcosis, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that those symptoms are related to the claimed in service diving accident.  A complete rationale for the examiner's conclusions should be set forth in the report of examination.  If the examiner is unable to provide the requested information without resort to undue speculation, he or she should explain why this is the case.  

5.  The Veteran should be afforded a VA orthopedic examination.  The examiner must be provided access to the claims folder, a copy of this remand and Virtual VA.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that any diagnosed hip and/or knee arthritis is related to service to include due to residuals of the claimed in service diving accident.  A complete rationale for the examiner's conclusions should be set forth in the report of examination.  If the examiner is unable to provide the requested information without resort to undue speculation, he or she should explain why this is the case.  

6.  The Veteran should be afforded a VA psychiatric examination in order to determine whether he has any psychiatric disorder and, if so, whether it is related to his military service.  The examiner must be provided access to the claims folder, a copy of this remand and Virtual VA.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that any diagnosed psychiatric disorder is related to service to include due to residuals of the claimed in service diving accident.  A complete rationale for the examiner's conclusions should be set forth in the report of examination.  If the examiner is unable to provide the requested information without resort to undue speculation, he or she should explain why this is the case.  

7.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


